Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “or not” it is not clear how the limitation limits the claim since the parent claim already requires sharing the voltage regulation.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. Frequency-Coordinating Virtual Impedance for Autonomous Power Management of DC Microgrid.
Regarding claim 1 Gu discloses in a system composed of at least two components joined by a common DC bus (fig. 1, PV Array and Hybrid ESS joined by the DC network), a method to regulate the common DC bus and share the regulation of the DC bus between two or more elements connected to the DC bus through power converters (page 2332, left column, the last 6 lines and right column, the first 7 lines, .. dc voltage stability ...”)by: implementing a first controller on each converter to introduce a virtual resistance or droop at the terminals of the converter that are connected to the bus being regulated (fig. 10, Droop curve of PV, Wind, Battery and Utility); and
implementing a second controller to regulate a second variable different from the common DC bus voltage where the output of the controller is used to shift the virtual resistance curve up and down (page 2333, left column, the last paragraph, lines 2-6, “The diversified V-I curves in Fig. 10 can be achieve by configuring the critical control parameters, including Vcmd, Zdroop, Pmax, and Pmin. Vcmd determines the vertical position of the V-I curve, and should be in accordance with the voltage range of each mode defined in Fig. 10.”).

Regarding claim 3 Gu discloses where at least one of the two or more elements connected through power converters, sharing the regulation of the DC bus, able to process bi-directional power are energy storage elements (fig. 1, Hybrid ESS).
Regarding claim 4 Gu discloses where the second variable controlled by the second controller of the at least one energy storage element is executing the battery management for such a storage element (fig. 10, battery droop curve).
Regarding claim 5 Gu discloses where the virtual resistances introduced at the terminals of the different converters have different values to set the ratio with which each of the converters and associated component respond to sudden changes in the power required to regulate the bus (fig. 10, droop curve of PV, Wind, Battery and Utility).
Regarding claim 6 Gu discloses where the elements in the system, either sharing the voltage regulation task or not, may be connected by DC/DC converters, AC/DC converters, directly or a combination of those (fig. 1, DC/DC converters).
Regarding claim 7 Gu discloses where the system containing the DC bus is a microgrid where multiple resources, storage elements, and loads are interconnected (fig. 1, PV source. Load, and hybrid ESS).
Regarding claim 8 GU where no communication is needed amongst the elements regulating the bus voltage to achieve the regulation of both variables (D1 does not require communication amongst the elements).
Regarding claim 9 Gu discloses a method of voltage droop (fig. 10, droop characteristics) where the parameters of the droop function are actively modified to execute the control of two variables in a .

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anand et al. Distributed Control to Ensure Proportional Load Sharing and Improve Voltage Regulation in Low-Voltage DC Microgrids.
With respect to claim 1, 3, 6-7, 9 Anand teaches a system composed of at least two components joined by a common DC bus (DC microgrid), a method to regulate the common DC bus and share the regulation of the DC bus between two or more elements (see circuitry connected to mircogrid in Fig. 2) connected to the DC bus through power converters (see PECs) by: implementing a first controller (out loop Fig. 15 or see Fig. 12 Droop section) on each converter to introduce a virtual resistance or droop (see shifted droop section III paragraph 2) at the terminals of the converter that are connected to the bus being regulated; and implementing a second controller (inner loop Fig 15 or see Fig. 12 and Voltage control current control sections) to regulate a second variable different (output of lower PI element shown best in Fig. 15) from the common DC bus voltage where the output of the controller is used to shift the virtual resistance curve up and down .
With respect to claim 2 Anand teaches the two or more elements connected through power converters and sharing the regulation of the DC bus are capable to process bi-directional power (pg 1900 col. 2 paragraph 2).

With respect to claim 5 Anand teaches the values introduced at the terminals of the different converters have different values (value set at each controller) to set the ratio with which each of the converters and associated component respond to sudden changes (transient response Fig. 17) in the power required to regulate the bus.
Claims 1, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20150076910)
With respect to claim 1 and 6 Wang teaches a system composed of at least two components joined by a common DC bus (DC interconnection shown in Fig. 1), a method to regulate the common DC bus and share the regulation of the DC bus between two or more elements (101) connected to the DC bus through power converters (101/102) by: implementing a first controller (40) on each converter to introduce a droop (see Vdr) at the terminals of the converter that are connected to the bus being regulated; and implementing a second controller (30) to regulate a second variable different (current) from the common DC bus voltage where the output of the controller is used to shift the virtual resistance curve up and down (see upward and downward adjustment paragraph 0089).
With respect to claim 9 Wang teaches the parameters of the droop function (droop current sharing mode) are actively modified (shifted) to execute the control of two variables (power output, droop) in a decoupled manner such that one parameter (power sourced from one supply) in the droop function is used in the regulation of one variable while other parameter (Isense) is used in regulating a second variable.
Claims 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvath et al. (US 20170324275)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836